                Case 20-12058-JTD             Doc 78      Filed 10/30/20        Page 1 of 10




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                        )
                              )
                        1
TERRAVION, INC., et al.,      )                     Chapter 7
                              )
      Debtors.                )                     Case No. 20-12058-JTD
                              )
                              )                     (Jointly Administered)
______________________________)

                 DISCLAIMERS OF DEBTORS’ COUNSEL REGARDING
               DEBTORS’ SCHEDULES OF ASSETS AND LIABILITIES AND
                      STATEMENTS OF FINANCIAL AFFAIRS

        Tracy Pearson (the “Counsel”), the counsel for the Debtors for the jointly administered
estates of TerrAvion, Inc., et al. (the “Debtors”), submits this disclaimer in connection with the
Debtors’ bankruptcy schedules (the “Schedules”) and statements of financial affairs (the
“SOFAs”). The Debtors’ Schedules and SOFAs were prepared from financial data derived from
the Debtors’ books and records that were available at the time of preparation of the Schedules and
SOFAs. While Counsel, her professionals, and the Debtor, have made every reasonable effort to
ensure that the Schedules and SOFAs are accurate and complete based on the information that was
available and reasonably accessible at the time of preparation, inadvertent errors or omissions may
exist and the subsequent receipt, discovery or review of any additional information not used in the
creation of the Schedules and SOFAs may result in material changes to the financial data and other
information contained therein. Furthermore, the information contained in the Schedules and
SOFAs has not been audited, and is subject to further review and potential adjustment. There can
be no assurance that the Schedules and SOFAs are complete or accurate. Counsel reserves all
rights to amend the Schedules and SOFAs in all respects, as may be necessary or appropriate,
including, but not limited to, the right to dispute or to assert offsets or defenses to any claim
reflected on the Schedules and SOFAs as to amount, liability or classification, or to otherwise
subsequently designate any claim as disputed, contingent or unliquidated.

        These Disclaimers Regarding the Debtors’ Schedules and SoFAs (the “Disclaimers”)
pertain to, are incorporated by reference in, and comprise an integral part of the Schedules and
SoFAs. These Disclaimers should be referred to, and reviewed in connection with, any review of
the Schedules and SoFAs.

        Description of the Cases and “As Is” Information Date. On August 31, 2020 (the
“Petition Date”), TerrAvion, Inc. commenced a case under chapter 11 of the Bankruptcy Code.
On September 2, 2020 Farm Measurement, LLC and Imagery Collection, LLC commenced cases

         1
            The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are TerrAvion, Inc. (1301), Imagery Collection, LLC (3821), and Farm Measurement, LLC
(1674). The Debtors’ service address for the purpose of this chapter 11 case is: 1509 Gilpin Ave, Suite 2,
Wilmington, DE 19806.
              Case 20-12058-JTD          Doc 78       Filed 10/30/20   Page 2 of 10




under chapter 11 of the Bankruptcy Code. The cases are being jointly administered pursuant to
Bankruptcy Rule 1015(b). On October 14, 2020, the Court entered an order (the “Conversion
Order”) converting the chapter 11 cases to chapter 7 [Docket No. 62] effective October 14, 2020
(the “Conversion Date”), and Jeoffrey L. Burtch was appointed as the chapter 7 trustee [Docket
No. 63].

        Information in the Schedules and SoFAs reflects Counsel’s best estimate of asset values
and claims owed as of the Conversion Date, pursuant to Federal Rule of Bankruptcy Procedure
1019(1)(A), unless otherwise indicated. Certain amounts listed on the Schedules and SOFAs may
reflect or otherwise take into account certain postpetition administrative expense claims that are
noted on the Debtors’ books and records.

        Basis of Presentation. The Schedules and SoFAs do not purport to represent financial
statements prepared in accordance with Generally Accepted Accounting Principles (“GAAP”), nor
are they intended to fully reconcile to any financial statements otherwise prepared and/or
distributed by the Debtors.

        Although these Schedules and SoFAs may, at times, incorporate information prepared in
accordance with GAAP, the Schedules and SoFAs neither purport to represent nor reconcile to
financial statements prepared and/or distributed by the Debtors in accordance with GAAP or
otherwise. Moreover, given, among other things, the valuation and nature of certain liabilities, to
the extent that the Debtors’ books and records show more assets than liabilities, this is not a
conclusion that the Debtors were solvent at the Petition Date. Likewise, to the extent that the
Debtors show more liabilities than assets, this is not a conclusion that the Debtors were insolvent
at the Petition Date or any time prior to the Petition Date. In addition, no independent valuation
of assets has been obtained.

       Confidentiality. There may be instances within the Schedules and SoFAs where names,
addresses, or amounts have been left blank. Due to the nature of an agreement between the Debtors
and the third party, concerns of confidentiality, or concerns for the privacy of an individual,
Counsel may have deemed it appropriate and necessary to avoid listing such names, addresses,
and amounts.

        Intercompany Claims. Any receivables and payables between the Debtors and affiliated
entities in these cases (each an “Intercompany Receivable” or “Intercompany Payable” and,
collectively, the “Intercompany Claims”) are reported as assets on Schedule B or liabilities on
Schedule E and Schedule F. These Intercompany Claims may include the following components,
among others: (1) loans to affiliates, (2) accounts payable and payroll disbursements made out of
an affiliate’s bank accounts on behalf of the Debtors, (3) centrally billed expenses, (4) corporate
expense allocations, and (5) accounting for trade and other intercompany transactions. These
Intercompany Claims may or may not result in allowed or enforceable claims by or against the
Debtors, and by listing these claims Counsel is not indicating a conclusion that the Intercompany
Claims are enforceable. Intercompany Claims may also be subject to set off, recoupment, and
netting not reflected in the Schedules. In situations where there is not an enforceable claim, the
assets and/or liabilities of the Debtors may be greater or lesser than the amounts stated herein. All
rights to amend intercompany Claims in the Schedules and SoFAs are reserved.

                                                  2
               Case 20-12058-JTD         Doc 78       Filed 10/30/20    Page 3 of 10




       Counsel has listed the intercompany payables as unsecured claims on Schedule F. Counsel
reserve his rights to later change the characterization, classification, categorization, or designation
of such items.

       Classification and Claim Descriptions. Any failure to designate a claim on the Schedules
as “disputed,” “contingent” or “unliquidated” does not constitute an admission by Counsel that
such amount is not “disputed,” “contingent” or “unliquidated.” Counsel reserves the right to
dispute, or to assert offsets or defenses to, any claim reflected on the Debtors’ Schedules as to
amount, liability or classification or to otherwise subsequently designate any claim as “disputed,”
“contingent” or “unliquidated.”

       Listing a claim (i) in Schedule D as “secured,” (ii) in Schedule E as “priority” or (iii) in
Schedule F as “unsecured nonpriority,” or listing a contract in Schedule G as “executory” or
“unexpired,” does not constitute an admission by Counsel of the legal rights of the claimant or a
waiver of Counsel’s right to recharacterize or reclassify such claim or contract.

        Moreover, Counsel reserves all rights to amend the Schedules and SoFAs, in all respects,
as may be necessary or appropriate, including, but not limited to, the right to dispute or to assert
offsets or defenses to any claim reflected on the Schedules and SoFAs as to amount, liability or
classification of the claim, or to otherwise subsequently designate any claim as “disputed,”
“contingent” or “unliquidated.” Furthermore, nothing contained in the Schedules and SoFAs shall
constitute a waiver of rights by Counsel involving any present or future causes of action, contested
matters or other issues under the provisions of the Bankruptcy Code or other relevant non-
bankruptcy laws.

        Specific Notes. These general notes are in addition to the specific notes set forth in the
related Schedules and SoFAs hereinafter.


Dated: October 30, 2020
                                               /s/ Tracy Pearson
                                               Tracy Pearson (Delaware Bar No. 5652)
                                               Dunlap Bennett & Ludwig PLLC
                                               1509 Gilpin Ave Ste 2
                                               Wilmington, DE 19806
                                               (302) 468-7340
                                               (703) 777-3656 (facsimile)
                                               tpearson@dbllawyers.com

                                               David Ludwig (admitted Pro Hac Vice)
                                               W. Calvin Smith (admitted Pro Hac Vice)
                                               Dunlap Bennett & Ludwig PLLC
                                               211 Church St. SE
                                               Leesburg, VA 20175
                                               (703) 777-7319

                                                  3
Case 20-12058-JTD   Doc 78       Filed 10/30/20   Page 4 of 10




                        (703) 777-3656 (facsimile)
                        dludwig@dbllawyers.com
                        csmith@dbllawyers.com
                        Counsel for Debtors




                             4
                                    Case 20-12058-JTD                     Doc 78          Filed 10/30/20             Page 5 of 10




 Fill in this information to identify the case:

 Debtor name         Imagery Collection LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         20-12063-JTD
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                    Case 20-12058-JTD                       Doc 78          Filed 10/30/20             Page 6 of 10
 Debtor      Imagery Collection LLC                                                                        Case number (if known) 20-12063-JTD



       None
       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case               Court or agency's name and               Status of case
               Case number                                                                   address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss             Value of property
       how the loss occurred                                                                                                                                    lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 20-12058-JTD                       Doc 78        Filed 10/30/20             Page 7 of 10
 Debtor      Imagery Collection LLC                                                                      Case number (if known) 20-12063-JTD



                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                    Case 20-12058-JTD                     Doc 78          Filed 10/30/20             Page 8 of 10
 Debtor      Imagery Collection LLC                                                                     Case number (if known) 20-12063-JTD



    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was            Last balance
                Address                                         account number            instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                    Case 20-12058-JTD                     Doc 78          Filed 10/30/20             Page 9 of 10
 Debtor      Imagery Collection LLC                                                                     Case number (if known) 20-12063-JTD




       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
           None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                   Case 20-12058-JTD                     Doc 78          Filed 10/30/20             Page 10 of 10
 Debtor      Imagery Collection LLC                                                                     Case number (if known) 20-12063-JTD



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       TerrAvion, Inc.                                22327 Skywest Dr.                                   Member                                100
                                                      Hayward, CA 94541



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

           No
       Yes. Identify below.
               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         October 30, 2020

 /s/ TerrAvion, Inc., by: Robert Morris,                                TerrAvion, Inc., by: Robert Morris,
 President                                                              President
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
